                                                           11

                                                           22

                                                           33

                                                           44

                                                           55

                                                           66

                                                           77

                                                           88
                                                                                      UNITED STATES DISTRICT COURT
                                                           99
                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                           10
                                                           10
                                                           11
                                                           11
                                                                GEORGE ENGASSER, an individual,            Case No. 2:19-cv-07973-ODW (PLA)
                                                           12
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                    Plaintiff,             Assigned to Hon. Otis D. Wright, II,
                 601 W. FIFTH STREET, SUITE 300




                                                           13
                                                           13                                              United States District Judge
                                                                       vs.
AKERMAN LLP




                                                           14
                                                           14
                                                                TETRA TECH, INC., a Delaware               Assigned to Hon. Paul L. Abrams,
                                                           15
                                                           15   Corporation; and DOES 1 through 100,       Magistrate Judge
                                                           16
                                                           16
                                                                inclusive,
                                                           17
                                                           17                    Defendants.               ORDER RE STIPULATED
                                                                                                           PROTECTIVE ORDER
                                                           18
                                                           18
                                                           19
                                                           19                                              Complaint Filed: Sept. 13, 2019 Trial
                                                                                                           Date: April 27, 2021
                                                           20
                                                           20
                                                           21
                                                           21
                                                           22
                                                           22         Having considered the papers, and finding that good cause exists, the Parties'
                                                           23
                                                           23   Stipulated Protective Order is granted.
                                                           24
                                                           24
                                                                      IT IS SO ORDERED.
                                                           25
                                                           25
                                                           26
                                                           26
                                                                DATED:        March 12 , 2020
                                                           27
                                                           27                                              HON. PAUL L. ABRAMS
                                                                                                           United States Magistrate Judge
                                                           28
                                                           28

                                                                                                      1                   Case No. 2:19-cv-07973-ODW (PLA)
                                                                                   ORDER RE STIPULATED PROTECTIVE ORDER
